Citation Nr: 0813886	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case has been advanced on the 
docket.

This case was previously before the Board in December 2006.  
At that time, the Board denied entitlement to service 
connection for PTSD, and reopened the claim of entitlement to 
service connection for a psychiatric disability, other than 
PTSD, and remanded that issue and entitlement to TDIU for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that correspondence from the Social Security 
Administration (SSA) reveals that the veteran has been 
entitled to monthly disability benefits from October 2000.  
The veteran, and her mother, have also indicated as much.  VA 
has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  An attempt should be made to 
obtain these records.  The Board also notes that the 
veteran's vocational rehabilitation file should be associated 
with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decision(s) (favorable 
or unfavorable), and the medical records 
upon which the decision(s) were based.

2.  The AOJ should associate the 
veteran's vocational rehabilitation file, 
if any, with the claims file.  If no such 
file is available, such should be 
documented in the claims folder.

3.  The AOJ should then readjudicate the 
issues on appeal.  If any of the benefits 
sought are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and her representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





